United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Compton, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1041
Issued: January 3, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge

JURISDICTION
On April 10, 2019 appellant filed a timely appeal from a March 18, 2019 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish that he is entitled to
an increased schedule award for his right shoulder, for which he previously received schedule
award compensation.
FACTUAL HISTORY
On August 15, 1994 appellant, then a 39-year-old mail carrier, filed an occupational
disease claim (Form CA-2) alleging that he injured his right hand and thumb as a result of factors
1

5 U.S.C. § 8101 et seq.

of his federal employment including repetitive hand and arm movements involved in casing mail
and placing mail into mailboxes. He noted that he first realized his condition was related to his
employment activities on July 20, 1994. OWCP assigned this claim File No. xxxxxx400, and
accepted the claim for temporary aggravation of degenerative arthritis of the right thumb. It
subsequently expanded acceptance of the claim to include a right shoulder impingement syndrome
with adhesive capsulitis and right thumb degenerative arthritis. On February 17, 1995 appellant
underwent arthrodesis of metaphalangeal joint with crisscross internal fixation Kirschner wire, and
he then underwent removal of the Kirschner wire on June 30, 1995.2 He underwent an OWCPapproved right shoulder arthroscopy on September 19, 2013.
On July 20, 2016 appellant filed a claim for a schedule award (Form CA-7) in connection
with his accepted right thumb and right shoulder conditions. OWCP developed the claim and, by
decision dated August 13, 1996, granted him a schedule award for 25 percent permanent
impairment of the right hand. By decision dated November 6, 1997, it granted appellant an
additional 16 percent permanent impairment, for a total 41 percent permanent impairment of the
right hand. By decision dated October 18, 2016, OWCP awarded him a schedule award for eight
percent permanent impairment of the right upper extremity, due to permanent impairment of his
right shoulder.
On October 5, 2018 appellant filed a claim for an increased schedule award (Form CA-7).
In support thereof, appellant submitted a September 13, 2018 report from Dr. Mark A.
Seldes, a Board-certified family practitioner, who noted appellant’s history of injury and presented
examination findings. Dr. Seldes opined that appellant reached maximum medical improvement
(MMI) on September 13, 2018. Utilizing the sixth edition of the American Medical Association,
Guides to the Evaluation of Permanent Impairment (A.M.A., Guides),3 he found that appellant
had a diagnosis-based impairment (DBI) for right shoulder impingement syndrome of five percent
impairment. Dr. Seldes indicated that this represented a class of diagnosis (CDX) of 1 with
residual functional loss with normal motion, grade E severity under Table 15-5, page 402 of the
A.M.A., Guides. He noted that appellant did not have normal motion of his right shoulder joint
and that the A.M.A., Guides allowed him to alternatively assess appellant’s impairment under
section 15.7 as a stand-alone range of motion (ROM) impairment. Dr. Seldes calculated 25 percent
right upper extremity permanent impairment based on ROM methodology, noting that the greatest
of three measurements was used to calculate permanent impairment. Under Table 15-34, page
475, he calculated 35 degrees flexion which equaled 9 percent impairment, 15 degrees extension
which equaled 2 percent impairment, 50 degrees abduction which equaled 6 percent impairment,
5 degrees adduction which equaled 2 percent impairment, 10 degrees external rotation which
equaled 2 percent impairment, and 20 degrees internal rotation which equaled 4 percent
impairment, for a total permanent impairment of 25 percent. Dr. Seldes opined that appellant had

2

Under OWCP File No. xxxxxx760, OWCP accepted a September 3, 1996 occupational injury claim (Form CA2) for arthralgia of the metacarpophalangeal joint of the left thumb, left shoulder strain and impingement syndrome.
These claims have been administratively combined, with OWCP File No. xxxxxx760 serving as the master file.
3

A.M.A., Guides (6th ed. 2009).

2

25 percent permanent impairment of the right upper extremity due to loss of ROM as the ROM
impairment was higher than the DBI impairment of 5 percent.
On February 14, 2019 OWCP routed Dr. Seldes’ report, an updated statement of accepted
facts (SOAF), the case file, and a set of questions to Dr. Morley Slutsky, a Board-certified
occupational medicine specialist serving as an OWCP district medical adviser (DMA), for review.
The SOAF listed appellant’s accepted upper extremity conditions as temporary aggravation of
degenerative arthritis of the right thumb and right shoulder impingement syndrome with adhesive
capsulitis. It also noted that he had received schedule awards for a total combined 41 percent
permanent right upper extremity impairment.
In a February 20, 2019 report, the DMA found that appellant reached MMI on
September 13, 2018. He agreed with Dr. Seldes’ final impairment rating of 25 percent based on
ROM, but indicated that Dr. Seldes’ shoulder adduction finding was not properly calculated. The
DMA indicated that, under the A.M.A., Guides, the five percent shoulder adduction must be first
rounded to the nearest number ending in 0, which, in this case, was 10 degrees. Under Table 1534, the 10 degrees adduction equals one percent impairment as opposed to the two percent
impairment Dr. Seldes had assigned. With this correction, the DMA indicated that the total right
shoulder permanent impairment was 24 percent. Under Table 15-35, he then assigned a grade
modifier 3 for the 24 percent impairment. The DMA indicated that, under Table 15-37, appellant’s
QuickDASH score of 82 percent equaled functional history grade modifier (GMFH) of 4. Under
Table 15-35, he found the difference between GMFH 4 and GM 3 was 1. The DMA calculated
the final 25 percent ROM impairment by multiplying the total ROM impairment of 24 percent
times 5 percent, which rounded to 1, and added it to the 24 percent total upper extremity
impairment.
Under the DBI impairment method, the DMA found three percent right upper extremity
permanent impairment. He found, under Table 15-5, a CDX of 1 for shoulder impingement
syndrome with residual loss which had a default impairment value of three percent. The DMA
assigned a physical examination grade modifier (GMPE) of 1 under Table 15-8 and clinical studies
grade modifier (GMCS) of 1 under Table 15-9. He indicated that GMFH under Table 15-7 was
unreliable. The DMA applied the net adjustment formula and found a final adjustment of 0, which
resulted in three percent final upper extremity impairment. He concurred that appellant was
entitled to a schedule award based upon the ROM methodology.
The DMA noted that he was confused as to how OWCP had determined that appellant had
received schedule award compensation for a total of 46 percent permanent impairment of the right
upper extremity, as two of the prior schedule awards were calculated as awards for permanent
impairment of the right hand. He further indicated that the prior schedule awards were unrelated
to the newly calculated 25 percent ROM right shoulder permanent impairment.
By decision March 18, 2019, OWCP denied appellant’s claim for an additional schedule
award of his right upper extremity. It noted that his previous schedule awards to his right upper
extremity totaled 46 percent. OWCP also found that the medical evidence did not support an
increase in the impairment already compensated.

3

LEGAL PRECEDENT
The schedule award provisions of FECA,4 and its implementing federal regulations,5 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. FECA,
however, does not specify the manner in which the percentage loss of a member shall be
determined. The method used in making such a determination is a matter which rests in the
discretion of OWCP. For consistent results and to ensure equal justice, the Board has authorized
the use of a single set of tables so that there may be uniform standards applicable to all claimants.
OWCP evaluates the degree of permanent impairment according to the standards set forth in the
specified edition of the A.M.A., Guides, published in 2009.6 The Board has approved the use by
OWCP of the A.M.A., Guides for the purpose of determining the percentage loss of use of a
member of the body for schedule award purposes.7
In addressing upper extremity impairments, the sixth edition requires identification of the
impairment class of diagnosis (CDX) condition, which is then adjusted by grade modifiers based
on functional history (GMFH), physical examination (GMPE), and clinical studies (GMCS).8 The
net adjustment formula is (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).9 The A.M.A., Guides
also provide that the ROM impairment method is to be used as a stand-alone rating for upper
extremity impairments when other grids direct its use or when no other diagnosis-based sections
are applicable.10 If ROM is used as a stand-alone approach, the total of motion impairment for all
units of function must be calculated. All values for the joint are measured and added.11
Adjustments for functional history may be made if the evaluator determines that the resulting
impairment does not adequately reflect functional loss and functional reports are determined to be
reliable.12

4

Supra note 1 at 8107.

5

20 C.F.R. § 10.404.

6
For decisions issued after May 1, 2009 the sixth edition of the A.M.A., Guides is used. A.M.A., Guides (6th ed.
2009); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and Permanent Disability Claims,
Chapter 2.808.6 (March 2017); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1 (January 2010).
7

K.B., Docket No. 19-0431 (issued July 1, 2019); P.R., Docket No. 19-0022 (issued April 9, 2018); Isidoro Rivera,
12 ECAB 348 (1961).
8

A.M.A., Guides 383-492.

9

Id. at 411.

10

Id. at 461.

11

Id. at 473.

12

Id. at 474.

4

Regarding the application of ROM or DBI methodologies in rating permanent impairment
of the upper extremities, FECA Bulletin No. 17-06 provides:
“As the [A.M.A.,] Guides caution that if it is clear to the evaluator evaluating loss
of ROM that a restricted ROM has an organic basis, three independent
measurements should be obtained and the greatest ROM should be used for the
determination of impairment, the CE [claims examiner] should provide this
information (via the updated instructions noted above) to the rating physician(s).
“Upon initial review of a referral for upper extremity impairment evaluation, the
DMA should identify: (1) the methodology used by the rating physician (i.e., DBI
or ROM); and (2) whether the applicable tables in Chapter 15 of the [A.M.A.,]
Guides identify a diagnosis that can alternatively be rated by ROM. If the [A.M.A.,]
Guides allow for the use of both the DBI and ROM methods to calculate an
impairment rating for the diagnosis in question, the method producing the higher
rating should be used.”13 (Emphasis in the original.)
The Bulletin further advises:
“The CE should not render a decision on the schedule award impairment rating
until the necessary medical evidence has been obtained.”14
OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to an OWCP medical adviser for an opinion concerning the nature and percentage
of impairment in accordance with the A.M.A., Guides, with the medical adviser providing
rationale for the percentage of impairment specified.15
ANALYSIS
The Board finds that appellant has established an additional 17 percent permanent
impairment of the right shoulder.
Utilizing the ROM methodology found in Table 15-34, page 475 of the A.M.A., Guides,
both Dr. Seldes and the DMA determined that appellant’s right upper extremity permanent
impairment was 25 percent. Both Dr. Seldes and the DMA properly explained that appellant’s
current permanent impairment of the right shoulder was based on ROM methodology as it yielded
a higher permanent impairment rating than the DBI methodology.16

13

FECA Bulletin No. 17-06 (issued May 8, 2018); V.L., Docket No. 18-0760 (issued November 13, 2018).

14

See FECA Bulletin, id.

15

See supra note 6 at Chapter 2.808.6 (March 2017). R.M., Docket No. 18-1313 (issued April 11, 2019); C.K.,
Docket No. 09-2371 (issued August 18, 2010).
16

See supra note 11.

5

The Board finds that OWCP should have granted appellant a schedule award of 17 percent
for permanent impairment of his right shoulder by subtracting the 8 percent awarded in the
October 18, 2016 schedule award from his newly rated entitlement to an award for 25 percent
permanent impairment of the right shoulder. OWCP’s regulations provide that benefits payable
under section 8107(c) shall be reduced by the period of compensation paid under the schedule for
an earlier injury if: (1) compensation in both cases is for impairment of the same member or
function or different parts of the same member or function; and (2) OWCP finds that the later
impairment in whole or in part would duplicate the compensation payable for the preexisting
impairment.17 The Board has explained that simply comparing the prior percentage of impairment
awarded to the current impairment for the same member is not always sufficient.18 The issue is
not whether the current impairment rating is greater than the prior impairment ratings, but whether
it duplicates in whole or in part the prior impairment rating.19
Upon return of the case record OWCP shall grant appellant an increased schedule award
for an additional 17 percent permanent impairment of his right shoulder.
CONCLUSION
The Board finds that appellant has met his burden of proof to establish an additional 17
percent permanent impairment of the right shoulder based on his accepted right shoulder condition.

17

20 C.F.R. § 404(d). See E.B., Docket No. 19-0530 (issued August 9, 2019).

18

See T.S., Docket No. 16-1406 (issued August 9, 2017).

19

Id.

6

ORDER
IT IS HEREBY ORDERED THAT the March 18, 2019 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: January 3, 2020
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

7

